Citation Nr: 1421653	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee based on limitation of flexion.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1972 to May 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that rating decision, the RO granted service connection for incipient degenerative joint disease of the left knee, status-post arthrotomy, status-post injury, and assigned a 10 percent evaluation, effective January 31, 2005.  

In an April 2010 rating decision, the RO granted separate evaluations for degenerative joint disease of the left knee based on instability and painful extension.  A 30 percent evaluation was assigned for left knee instability, and a noncompensable evaluation was assigned for painful extension of the left knee.  Both disability evaluations were assigned effective from January 25, 2010.  The RO also continued the 10 percent evaluation assigned for degenerative joint disease of the left knee based on limitation of flexion.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee remains on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issue on appeal, but they were of record and considered by the Appeals Management Center (AMC) in a December 2012 supplemental statement of the case (SSOC) and in a September 2013 rating decision, in which the claim was adjudicated in connection with a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
FINDING OF FACT

The Veteran's degenerative joint disease of the left knee is characterized by x-ray evidence of arthritis and productive of painful motion, but not productive of ankylosis, actual or functional flexion limited to 45 degrees, actual or functional extension limited to 10 degrees, recurrent subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.  The Veteran has severe left knee instability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left knee disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for degenerative joint disease of the left knee.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, Social Security Administration (SSA) records, and private treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in June 2005, April 2010, and November 2012 in connection with his claim for a higher initial rating for his left knee disability.  In addition, VA addendum opinions were provided in January 2013 and March 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2012 VA examination is adequate to decide the case because, as shown below, the examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiner described the left knee disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  

In addition, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).



Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected left knee degenerative joint disease is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In this case, during a May 2005 Social Security Administration (SSA) disability examination, the Veteran indicated that he had pain in the medial, lateral, and inferior left knee.  He reported that, when he walked, he had a locking-type sensation and discomfort in the lateral hamstring tendon region.  He also related that, at times, he had a sense that his left knee gave way.  The examiner noted that the Veteran's gait was antalgic on the left.  There was marked tenderness along the peripatellar region of the left knee.  There did not appear to be any significant swelling, and there did not appear to be any medial or lateral laxity, although the examiner noted that testing was limited due to poor relaxation and pain.  The examiner diagnosed the Veteran with chronic left knee pain.  

During a June 2005 VA joints examination, the Veteran reported that he had progressive pain and dysfunction with his left knee since he separated from service.  He stated that his left knee gave way four to five times per day.  He indicated that it did not lock.  He also related that he was formerly employed as a mechanic, but he stopped working in 1998 because of multiple impairments.  The Veteran reported that he was unable to walk further than four to five blocks, and he was unable to stand for more than one hour.  He also indicated that he had an impaired ability with squatting, kneeling, and stair climbing, and he was unable to run.  The examiner noted that the Veteran walked with an antalgic gait, but that he was able to move about the examining room, mount the examining table, and rise from a supine to sitting position.  Range of motion testing of the left knee revealed extension and flexion from 0 to 109 degrees.  He had passive flexion to 132 degrees.  The examiner indicated that there was no additional limitation of motion of the left knee due to pain, weakness, fatigability, and incoordination throughout flare-ups and repetitive motion.  There was tenderness and pain on motion, and positive patellar apprehension.  There was no patellar grind.  McMurrays testing was positive, and Lachmans testing was negative.  The examiner noted that the Veteran did not complain of instability and that there was no lateral instability on examination.  X-rays of the left knee showed incipient narrowing of the medial joint compartment, slight spur formations along the superior and inferior patellar articulating margins, and localized bony rarefaction about the proximal joint.  The examiner diagnosed the Veteran with incipient degenerative joint disease of the left knee, status post-op arthotomy, status post injury.

In an April 2007 statement, the Veteran reported he was unable to work, or stand, walk, sit, or stoop for longer than one hour at a time.

In a November 2009 private neurosurgical consultation, the examining physician noted that the Veteran began having difficulty moving his legs in July 2008, and he had been using a wheelchair for close to one year.  He noted that the Veteran had decreased muscle function in his left leg, and he was unable to stand.  The physician opined that the Veteran's left leg atrophy may have been related to left L5 radiculopathy.

During an April 2010 VA joints examination, the Veteran indicated that he had progressively severe pain and dysfunction in his left knee.  He reported that he had 150 incapacitating episodes caused by his left knee disability in the past year.  He related that his knee gave way every time he put weight on it; specifically, he stated that it gave way 15 times per day.  He reported that his knee did not lock.  He indicated that his knee caused impaired ability in kneeling, squatting, and stair climbing, and that he was unable to run.  As to maximum walking distance, he stated, "I can take a few steps and then the knee gives way."  He also indicated that, after he stood for a minute, his legs shook.  He reported that he had constant, moderate pain and severe flare-ups of pain once a week that lasted hours at a time.  He indicated that the pain was relieved by Vicodin.  The examiner noted that the Veteran was in a wheelchair and that, "painfully and with much difficulty," the Veteran was able to stand on his own, mount and dismount the examining table, and rise from the supine to sitting position.  The Veteran demonstrated marked limitation of motion of the left knee.  Range of motion testing revealed extension to 0 degrees and flexion to 46 degrees.  The Veteran had pain at the extremes of range of motion, and the examiner was unable to perform repetitive range of motion testing because of the Veteran's significant pain.  Patellar grinding, apprehension, McMurray testing, and drawer tests were positive.  X-rays of the left knee showed lateral and medial marginal osteophytes of the distal femur, medial marginal osteophytes around the tibial plateau, irregular contoured articular surfaces, and small osteophytes on the articular surface of the patella.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee with severe mechanical ligamentous instability.

During a November 2012 VA knee examination, the Veteran reported that he had flare-ups of pain when he tried to walk.  He indicated that he used a motorized wheelchair because his left knee was unstable.  Range of motion testing revealed left knee flexion to 85 degrees with objective evidence of painful motion beginning at 85 degrees.  The Veteran was unable to fully extend his left knee and extension ended at 5 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with three repetitions.  Range of motion testing following repetitive use testing revealed no further limitation of motion.  He had less movement than normal; weakened movement; pain on movement; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing in the left knee.  The examiner noted that the Veteran had tenderness or pain to palpation on the joint line or soft tissue of his knee.  Joint stability tests were normal.  The examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation, and he had no meniscal conditions.  The examiner indicated that, although the Veteran had a history of arthroscopic left knee surgery during service, he had no residual signs or symptoms due to the surgery.   X-rays of the left knee showed degenerative arthritis.  There was no radiographic evidence of patellar subluxation or any other significant findings.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee.  

In a January 2013 VA addendum opinion, the examiner opined that the Veteran's left knee disability did not render him unable to secure and maintain substantially gainful employment.  She noted that the Veteran would be limited to work that did not require any walking or other weight-bearing, but he would be capable of performing a desk job or any job that he could perform while sitting down.

In a March 2013 VA addendum opinion, the examiner stated, "I cannot account for the diagnosis in April 2010 by the [VA examiner] of 'severe mechanical ligamentous instability' because I found no objective evidence of such during my Jan[uary] 2013 exam.  During the [January 2013] exam, symptoms of buckling and instability subjectively were reported by [the] [V]eteran but there were no objective findings of ligamentous instability on exam... With regards to the [left lower extremity] atrophy, [the] [V]eteran's left foot and ankle would be affected with weakness [or] atrophy of disuse, but he would be ill-served by a below the knee amputation."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for degenerative joint disease of the left knee based on limitation of flexion.  

As a preliminary matter, the Board notes that the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010-5260, which contemplates arthritis and painful motion.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Thus, an increased evaluation is not warranted under Diagnostic Code 5010.

The Veteran was assigned a 10 percent evaluation based upon painful or limited motion of the left knee; specifically, limitation of flexion.  In considering the criteria of Diagnostic Code 5260, the assigned 10 percent evaluation contemplates painful motion, and it is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca, supra.  Although the Veteran had some limitation of motion on VA examination in June 2005 (active flexion to 109 degrees and passive flexion to 132 degrees), VA examination in April 2010 (flexion to 46 degrees), and VA examination in November 2012 (flexion to 85 degrees with objective evidence of painful motion beginning at 85 degrees), the limitation of flexion fell short of that required for a 20 percent disability rating under Diagnostic Code 5260.  In fact, during the November 2012 VA examination, he had no additional loss of motion following repetitive motion.  Thus, even when the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that he retained greater remaining function than 45 degrees of flexion of the left knee for the entire period on appeal. 

In addition, separate evaluations may be assigned for compensable limitation of extension or instability or subluxation.

In considering the criteria of Diagnostic Code 5261, the Board notes that the Veteran has already been assigned a noncompensable evaluation for painful extension.  He is not entitled to a higher evaluation under this Diagnostic Code.  He demonstrated full extension to zero degrees on VA examination in June 2005 and April 2010.  While he demonstrated reduced extension to 5 degrees during the November 2012 VA examination, he did not represent reduced extension to a compensable degree under Diagnostic Code 5261.  As noted above, extension limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Id. As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5261.

In addition, the Board notes that the Veteran has already been assigned a maximum 30 percent evaluation for severe instability of the left knee.   Accordingly, the Board concludes that a higher rating is not warranted under Diagnostic Code 5257 for severe recurrent subluxation or lateral instability of the left knee.

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of these manifestations.  In fact, none of the VA examiners indicated that there was ankylosis, and the November 2012 VA examiner indicated that there was no evidence of tibial, fibular, or meniscal impairment.  Recurvatum testing was also negative.  Moreover, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the assigned disability evaluations contemplating painful limitation of motion and instability.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is appropriate for the Veteran's degenerative joint disease of the left knee, based on limitation of flexion; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  In addition, the preponderance of the evidence is against higher or separate evaluations for the left knee disability under the remaining diagnostic codes, as discussed above.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, limitation of motion, and instability are fully considered in the assigned disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


